Title: To Thomas Jefferson from Thomas Munroe, 14 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  14. July 1804
               
               T Munroe presents his most respectful Compliments to the President, and thinks it necessary to apologize or assign as an excuse for troubling him about Mr Davidsons letter of yesterday to state that, altho’ he, TM, well recollects having recd. for perusal a writing containing the Result of the Presidents consideration of sundry cases relative to the plan of the City, which embraced Mr. D.s. case, yet he did not consider himself at liberty to say any thing on the subject to Mr. D, or any other person; as TM had been directed by the President to return that writing after perusal and not to communicate its contents till it had received the further consideration of the President; when TM was to receive any further directions that might be deemed necessary—. T.M. had no copy, and returned the original as directed, but recollects the decision in Mr. Ds. case was precisely as repeated in the Presidents letter of to day—
            